DETAILED ACTION
1. 	This office action is in response to the communicated dated 27 October 2022 concerning application number 17/390,282 effectively filed on 30 July 2021. 

Notice of Pre-AIA  or AIA  Status
2. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims 
3. 	Claims 1-5 and 7-14 are pending, of which claims 1, 2, 3, 7, 8, and 11 have been amended; claim 6 has been canceled; and claims 1-5 and 7-14 are under consideration for patentability. 

Response to Arguments
4. 	Applicant’s arguments dated 27 October 2022, referred to herein as “the Arguments”, have been fully considered, but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed Applicant’s amendments within the updated text below. 
	Applicant argues that Hamilton and Deleu do not explicitly teach the amended limitation that recites the processor being configured to convert the one or more ROIs to one or more target patterns that are used for electrical muscle stimulation. Specifically, Applicant states that the electrodes are used to deliver the electrical stimulation to the target patterns (pages 5-6 of the Arguments). The Examiner respectfully disagrees, as Hamilton teaches a processor that can define one or more ROIs for electrode activation (the processor 12 can be programmed to go through a selection process to select the electrodes for the appropriate procedure [0036, 0039]. This allows the system to select specific electrodes that correlate to a target muscle, nerve, or region of interest [0039]). Furthermore, Hamilton teaches the processor to utilize an algorithm that can determine an appropriate signal pattern that is associated with the ROI ([0034]). Specifically, the signal pattern is transmitted to the electrodes that are positioned at the ROI ([0034]). Therefore, the Examiner respectfully maintains that Hamilton teaches the processor being configured to convert the one or more ROIs to one or more target patterns that are used for electrical muscle stimulation.

Claim Rejections - 35 USC § 102
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-4, 9, and 12-13 are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Hamilton et al. (US 2013/0123568 A1).
Regarding claim 1, Hamilton teaches a system (the modular system 100 comprises a functional electrical stimulator 14 [0034]), comprising:
 a wearable garment including a plurality of electrodes (the functional electrical stimulator 14 may be integrated into a wearable garment that comprises electrodes [0002, 0036, 0039, claim 11]); 
a processor (processor 12 [0034, 0036]); 
wherein the processor is configured to:
 define one or more regions of interest (ROIs) for electrode activation via a subset of the plurality of electrodes (the processor 12 can be programmed to go through a selection process to select the electrodes for the appropriate procedure [0036, 0039]. This allows the system to select specific electrodes that correlate to a target muscle, nerve, or region of interest [0039]); and 
convert the one or more ROIs to one or more target patterns (the processor 12 may utilize an algorithm that can determine an appropriate signal pattern that is associated with the ROI [0034]. Specifically, the signal pattern is transmitted to the electrodes that are positioned at the ROI [0034]); and
wherein the wearable garment is configured to provide electrical muscle stimulation, via the subset of the plurality of electrodes to the one or more ROIs, based on the one or more target patterns (the selected electrodes may provide stimulation to the target muscles or regions of interest [0036, 0039]. As stated above, the processor 12 is configured to deliver an appropriate signal pattern to the electrodes that are positioned at the ROI [0034]).
Regarding claim 2, Hamilton teaches a graphical user interface (GUI) configured to allow an operator to define the one or more ROIs (the modular system 100 may comprise a touch screen display to select the appropriate muscles or regions of interest for stimulation [0034, 0047, 0057]. For example, the user may select a program on the display to provide stimulation to the legs, trunk, or hands [0057]). 
Regarding claim 3, Hamilton teaches wherein the GUI is further configured to allow the operator to adjust the one or more ROIs (the touch screen display can be used to select different muscle groups or regions of interest for stimulation [0034, 0057]. Furthermore, the user may adjust the stimulation to be delivered to one or more points on a specific muscle or region of interest [0057]). 
Regarding claim 4, Hamilton teaches wherein the GUI is further configured to allow the operator to select the subset of plurality of electrodes to activate and deactivate (The electrodes are activated and deactivated based on the selected treatment program [0034, 0036, 0039, 0057].  For example, the system can evaluate which electrodes need to be active for the desired treatment and which electrodes are near vital organs and need to be deactivated [0036, 0039]). 
Regarding claim 9, Hamilton teaches wherein the processor is further configured to scan at least one ROI to identify functional movements (the system may comprise a 3-axis accelerometer to detect the user’s body position or movements in real-time [0002, 0019, 0038]). 
Regarding claim 12, Hamilton teaches wherein the at least one ROI is based on muscle geometry (the regions of interest are based on the user’s muscles or anatomy [abstract, 0020, 0035, 0067]. For example, the electrodes are used to stimulate muscles or anatomical features of the user [abstract, 0020, 0035, 0067]).
Regarding claim 13, Hamilton teaches wherein the at least one ROI is based on an anatomical feature (the regions of interest are based on the user’s anatomical features or muscles [abstract, 0067]. For example, the electrodes are used to stimulate the anatomical features or muscles of the user [abstract, 0067]).

Claim Rejections - 35 USC § 103
7. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8. 	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of Yoo et al. (US 2019/0001135 A1).
Regarding claim 5, Hamilton teaches the system of claim 2. Hamilton does not explicitly teach wherein the GUI is further configured to allow the operator to select which of the plurality of electrodes to designate as a cathode and which of the plurality of electrodes to designate as an anode. 
The prior art by Yoo is analogous to Hamilton, as they both teach a garment comprising electrodes ([0215-0216]). 
Yoo teaches wherein the GUI is further configured to allow the operator to select which of the plurality of electrodes to designate as a cathode and which of the plurality of electrodes to designate as an anode ([0201, 0206]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the Hamilton’s GUI to designate the electrodes as cathodes or anodes, as taught by Yoo. The advantage of such modification will allow the user to control the polarity of the electrode combinations to improve the stimulation treatment (see paragraphs [0201, 0206] by Yoo). 
Regarding claim 14, Yoo teaches wherein the plurality of electrodes include a cathode and anode ([0201, 0206]). 

9. 	 Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of Collins (US Patent No. 3,612,061).
Regarding claim 7, Hamilton teaches the system of claim 1. Hamilton does not explicitly teach wherein at least one target pattern is a two-dimensional pattern. 
The prior art by Collins is analogous to Hamilton, as they both teach wearable garments comprising electrodes that provide stimulation to the user ([abstract, column 1 lines 59-75, column 2 lines 1-2]). 
Collins teaches wherein at least one target pattern is a two-dimensional pattern (the electrical pulses are adapted to produce a two-dimensional electrical skin stimulation pattern [abstract]. Specifically, the two-dimensional electrical stimulation pattern is represented or depicted as a visible object [abstract]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hamilton’s target pattern to be represented as a two-dimensional pattern, as taught by Collins. The advantage of such modification will allow the stimulation pattern to be depicted as a visible object (see the [abstract] by Collins). Furthermore, this may allow a clinician to visualize or observe the stimulation pattern that is delivered to the patient. 
10. 	 Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of Howard et al. (US 2018/0272129 A1). 
	Regarding claim 8, Hamilton teaches the system of claim 1. Hamilton does not explicitly teach wherein the at least one target pattern is a three-dimensional pattern. 
	The prior art by Howard is analogous to Hamilton, as they both teach wearable garments comprising electrodes that can provide stimulation to the user (headcap 1000 comprises the stimulation electrodes 1004 [0029, 0063-0064, FIG.8]). 
	Hamilton teaches wherein the at least one target pattern is a three-dimensional pattern (three-dimensional stimulation pattern [0016]).
	Therefore, it would have been obvious a person having ordinary skill in the art at the time the application was effectively filed to modify Hamilton’s target pattern to be represented as a three-dimensional pattern, as taught by Howard. The advantage of such modification may allow a clinician to visualize or observe the stimulation pattern that is delivered to the patient. 

11. 	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al.
Regarding claim 10, Hamilton teaches the system of claim 9. Hamilton does not explicitly teach wherein the functional movements include a squat, lunge, hinge, push, or pull. 
However, Hamilton teaches an accelerometer that is used to capture the movement of a user’s limb during a sport or fitness activity ([0018, 0038]). The Examiner respectfully submits that a person having ordinary skill in the art would have found it “obvious to try” to use the accelerometer during the fitness activity to detect the functional movements of a squat, lunge, hinge, push, or pull (MPEP 2143). The advantage of such modification will allow for monitoring a user’s posture while performing the functional movements. Furthermore, this may allow a user to improve their posture from a previous workout that consisted of a squat, lunge, hinge, push, or pull. 

12. 	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hamilton et al. in view of An et al. (US 2018/0143686 A1).
Regarding claim 11, Hamilton teaches the system of claim 9. Hamilton does not explicitly teach wherein the processor is further configured to update the at least one ROI based on the functional movements.
The prior art by An is analogous to Hamilton, as they both teach wearable garments that are configured to stimulate the user’s muscles ([abstract, 0130-0132, FIG. 15, FIG. 16A]). 
An teaches wherein the processor is further configured to update the at least one ROI based on the functional movements (the wearable device is configured to detect the motion or functional movement of the user [0042, 0134-0136, FIG. 16A]. Furthermore, the wearable device is configured to determine a body part or ROI to which a stimulation feedback signal is delivered based on the user’s motion [0042, 0134-0136, FIG. 16A]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Hamilton’s ROI to be updated based on the functional movements of the user, as taught by An. The advantage of such modification will provide a feedback system to monitor a user’s movement to determine an ROI or body part that requires stimulation treatment. 

Statement on Communication via Internet
13. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools.
Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application.
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
Please refer to MPEP 502.03 for guidance on Communications via Internet. 

Conclusion
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792